Citation Nr: 0634115	
Decision Date: 11/03/06    Archive Date: 11/16/06

DOCKET NO.  96-19 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1968 until 
December 1971.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1997 rating decision rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office in St. Paul, Minnesota (the RO).   

This matter was previously before the Board in September 
2000.  At that time it was remanded to the RO for additional 
development.  That development has been completed.  In 
October 2003, the RO issued a Supplemental Statement of the 
Case which continued to deny the veteran's claim.  
Thereafter, the veteran filed several additional claims which 
are not on appeal.  The RO completed its development and 
adjudication of those additional claims prior to returning 
this matter to the Board.  The veteran's claims folder has 
now been returned to the Board for further appellate action.  

Issues not on appeal

In a February 2005 rating decision, the RO denied the 
veteran's claims of entitlement to service connection of 
tinnitus and depression.  To the Board's knowledge, the 
veteran has not disagreed with those decisions, and 
accordingly they are not in appellate status.  See Archbold 
v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 
U.S.C.A. § 7105(a), the filing of a notice of disagreement 
initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a statement of the case is issued by VA].


FINDING OF FACT

The weight of the competent and probative medical evidence of 
record is against a finding that the veteran suffers from 
PTSD.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks entitlement to service connection for PTSD, 
which he contends was caused by certain stressful incidents 
during service.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002).    

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.



Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2006).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Review of the record reveals that the veteran was not 
provided complete notice of the VCAA prior to the initial 
adjudication of his claims, which was by rating decision in 
March 1997.  The Board is of course aware of the Court's 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), 
which appears to stand for the proposition that VCAA notice 
must be sent prior to adjudication of an issue by the RO.  
Since the VCAA was not enacted until November 2000, several 
years after the initial rating decision, furnishing the 
veteran with VCAA notice prior to the adjudication in March 
1997 was clearly both a legal and a practical impossibility.  
Indeed, VA's General Counsel has held that the failure to do 
so under such circumstances does not constitute error. See 
VAOGCPREC 7-2004

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  Crucially, 
the RO informed the veteran of VA's duty to assist him in the 
development of his claim in a letter dated August 19, 2003 by 
which the veteran was advised of the provisions relating to 
the VCAA.  Specifically, he was advised that VA would obtain 
all evidence kept by the VA and any other Federal agency.  He 
was also informed that VA would, on his behalf, make 
reasonable efforts to obtain relevant private medical records 
not held by a Federal agency as long as he completed a 
release form for such.  The VCAA letter specifically informed 
the veteran that for records he wished for VA to obtain on 
his behalf he must provide an adequate description of the 
records.   Moreover, the letter specifically advised the 
veteran of the elements of a successful claim of entitlement 
to service connection.  

Finally, the August 2003 VCAA letter expressly notified the 
veteran that he should describe any additional evidence that 
he thought was relevant to his claim and further directed the 
veteran that he could submit any such information directly to 
VA   This instruction complies with the requirements of 38 
C.F.R. § 3.159 (b) in that it informed the veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO. 

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  

The veteran in this case seeks to entitlement to service 
connection.  Because a service connection claim is comprised 
of five elements, the Court further held that the notice 
requirements of section 5103(a) apply generally to all five 
elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the RO's denial of the 
veteran's claims of entitlement to service connection.  In 
other words, any lack advisement as to those two elements is 
meaningless, because a disability rating and effective date 
were not assigned.  

The veteran's claim of entitlement to service connection was 
denied based on a lack of evidence as to elements (2) and 
(3), current existence of a disability and relationship of 
such disability to the veteran's service.  As explained 
above, he has received proper VCAA notice as to her 
obligations, and those of VA, with respect to those two 
crucial elements.  

Thus, there is no prejudice to the veteran in Board's 
considering this case on its merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].  

The veteran is obviously aware of what is required of him and 
of VA.  Indeed, he has personally submitted evidence and 
argument in support of his claim, the tenor of which leads 
the Board to conclude that he is well informed and aware of 
his obligations.  Because there is no indication that there 
exists any evidence which could be obtained which would have 
an effect on the outcome of this case, no further VCAA notice 
is necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 
149 (2001) [VCAA notice not required where there is no 
reasonable possibility that additional development will aid 
the veteran].   

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the RO obtained the veteran's service medical 
records, service personnel records, unit records, Social 
Security Administration (SSA) disability records, private 
treatment records and VA treatment records, which were 
associated with his claims folder.  In September 2003 the 
veteran was referred for a VA mental status examination, the 
contents of which will be discussed in greater detail below.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the law. 

The Board additionally observes that general due process 
considerations have been satisfied.  See 38 C.F.R. § 3.103 
(2005).  The veteran and his representative have been 
accorded ample opportunity to present evidence and argument 
in support of his appeal.  In his January 1998 substantive 
appeal as to this issue, the veteran advised that he did not 
want a hearing.  

Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  Accordingly, the Board will proceed to a decision 
on the merits

Pertinent law and regulations

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006).  
Service connection - PTSD

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, a link, 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressors, and 
credible supporting evidence that the claimed in-service 
stressors actually occurred.  See 38 C.F.R. 
§ 3.304(f) (2006).  All three elements must be met in order 
for the claim to be granted.                                                        


Analysis

The veteran is seeking entitlement to service connection for 
PTSD.  He contends that he developed PTSD because he 
witnessed fatal accidents in service.   

The record reveals that the veteran has pursued a separate, 
unappealed claim of entitlement to service connection of 
depression, and another separate claim of entitlement to 
service connection of schizophrenia which was denied by the 
Board in September 2000.  The veteran has limited the claim 
which is currently before the Board to PTSD only.   

As discussed above, 38 C.F.R. 3.304(f) sets forth the three 
elements required to establish service connection for PTSD.  
The record must show: (1) a current medical diagnosis of 
PTSD; (2) medical evidence of a causal nexus between PTSD and 
the claimed in-service stressor; and (3) credible supporting 
evidence that the claimed in-service stressor actually 
occurred.  38 C.F.R. 3.304(f) (2006); Moreau, supra.  

The question before the Board is whether or not the veteran 
is suffering from PTSD, that is to say whether or not element 
(1) is met.  For the reasons and bases set out below, the 
Board has determined that the weight of the competent medical 
evidence is against a conclusion that the veteran's 
psychiatric disorder is PTSD.  

The veteran's VA claims folder contains roughly twenty years 
of psychiatric information concerning the veteran.  In all 
that time, there has been only one assessment of PTSD.  This 
was rendered in 1995 by a social worker, and was clearly 
preliminary in nature.  Indeed, the social worker referred 
the veteran for a full intake review by a psychiatrist.  
Significantly, the psychiatrist, who was aware of the 
veteran's having witnessed fatal accidents during service 
specifically determined that the veteran's mental health 
disability was more correctly diagnosed as dysthymic 
disorder.  Additionally, objective testing administered in 
1995 also did not show PTSD.  

The volume of competent and probative medical evidence simply 
does not include a competent medical diagnosis of PTSD.  
Rather, the diagnoses include depression, schizophrenia and 
polysubstance abuse.  

In particular, a May 1984 Social Security Administration 
evaluation indicated diagnoses of depression, latent 
schizophrenia and alcohol dependence syndrome.  
A February 1995 VA mental status examination indicated 
diagnoses of history of polydrug abuse in remission, chronic 
alcohol abuse and residual schizophrenia.  A July 2002 VA 
mental health plan of care shows diagnoses of alcohol 
dependence, cocaine dependence, psychosis and depression.  

More recently, in September 2003 the veteran was referred for 
a VA mental status examination as directed in the Board's 
September 2000 remand.  At that time, the examining 
psychiatrist determined that the veteran did not exhibit PTSD 
and possibly was suffering from perceptual changes due to his 
ongoing and longstanding substance abuse.  Polysubstance 
abuse was diagnosed.  

More current VA mental health treatment records, including 
the November 2004 dual diagnosis program evaluation shows 
diagnoses of alcohol dependence (principal diagnosis), 
cocaine dependence, tobacco dependence, psychosis and 
depression.  PTSD was not diagnosed.  

The Board places far greater weight of probative value on the 
volume of evidence from 1984 to 2004 which indicates that the 
veteran does not suffer from PTSD than it does on the one 
time and quickly abandoned social worker's initial assessment 
contained in a July 1995 hospital intake record.  In that 
regard, the Board notes that the single assessment of PTSD 
was rendered by a social worker in an intake evaluation.  
This was clearly a provisional assessment, since the social 
worker referred the veteran for a thorough psychiatric 
evaluation.  As discussed above, subsequent, more thorough 
evaluations failed to identify PTSD.  In particular, 
objective testing administered in the wake of the July 1995 
hospital intake did not support a finding of PTSD, and the 
examining psychiatrist performing the follow up examination 
did not find PTSD.  

Indeed, the medical record as a whole, including May 1984 SSA 
examination, the July 1995 hospital follow-up examination, 
the September 2003 VA examination and the November 2004 dual 
diagnosis summary, all fail to identify PTSD and instead 
diagnose other problems, chief among them substance abuse.  
These diagnoses were each rendered by trained psychiatrists.  
See Black v. Brown, 10 Vet. App. 279, 284 (1997)[in 
evaluating the probative value of medical statements, the 
Board looks at factors such as the individual knowledge and 
skill in analyzing the medical data].  

Moreover, with respect to the July 2002 and November 2004 
treatment records and the September 2003 VA examination which 
each show that PTSD is not an appropriate diagnosis, each of 
these opinions were made with access to the veteran's ongoing 
treatment records.  These were not available at the time of 
the July 1995 hospital intake.  See Prejean v. West, 13 Vet. 
App. 444, 448-9 (2000) [noting that other factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims folder and the thoroughness 
and detail of the opinion].  

To the extent that the veteran contends that he has PTSD, it 
is well established that lay persons without medical 
training, such as the veteran, are not competent to attribute 
symptoms to a particular cause.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 
(a)(1) [competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].

Accordingly, the weight of the competent and probative 
medical evidence is against a finding of a diagnosis of PTSD.    
     
In the absence of a current disability, service connection 
may not be granted.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service 
connection may not be granted unless a current disability 
exists).  In the absence of diagnosed PTSD, service 
connection may not be granted for that condition.  See also 
Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 1997).  Thus, 
service connection for PTSD must be denied on this basis 
alone.

Although the lack of a PTSD diagnosis is dispositive, for the 
sake of completeness the Board will briefly address the 
remaining two 38 C.F.R. § 3.404(f) elements.  It appears that 
the veteran's claimed stressors have been verified.  
Specifically, a July 2002 report from U.S Armed Services 
Center for the Unit Records Research confirms that two 
members of the veteran's unit were killed in aircraft 
accidents during the veteran's period of service.  The Board 
additionally observes that the third element, a link between 
the stressors and PTSD, is necessarily lacking in the absence 
of a competent medical diagnosis of PTSD. 


ORDER

Entitlement to service connection for PTSD is denied.  



____________________________________________
Barry F. Bohan 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


